
	
		II
		109th CONGRESS
		2d Session
		S. 3121
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 25, 2006
			Mr. Allard (for himself
			 and Mrs. Feinstein) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To limit the reduction in the number of
		  personnel of the Air Force Space Command, and for other
		  purposes.
	
	
		1.Limitation on reduction in
			 personnel of Air Force Space Command
			(a)LimitationThe Secretary of the Air Force may not
			 reduce the number of military personnel, civilian employees, or contractor
			 support personnel assigned to the Air Force Space Command, or any component of
			 the Air Force Space Command, from the number of such personnel or employees
			 assigned to the Air Force Space Command as of January 1, 2006, until the
			 Secretary submits to the appropriate committees of Congress the report
			 described in subsection (b).
			(b)ReportThe report described in this subsection is
			 a report that includes the following:
				(1)A description of the proposed reduction in
			 the number of military personnel, civilian employees, or contractor support
			 personnel, as the case may be, assigned to the Air Force Space Command.
				(2)A justification for the proposed
			 reduction.
				(3)An assessment of the effect of the proposed
			 reduction on the capacity of the Air Force Space command to conduct its mission
			 in support of operational commanders.
				(4)An assessment whether or not the effect of
			 the proposed reduction could be mitigated by granting the commander of the Air
			 Forces Space Command, or the appropriate program executive officers, enhanced
			 authority to make personnel and resource decisions in implementing the proposed
			 reduction.
				(5)A certification that the proposed reduction
			 will not impede, disrupt, or otherwise diminish or interfere with the national
			 security space acquisition programs of the United States, national security
			 space operations of the United States, or national security space technology
			 development by the United States.
				(c)Appropriate
			 committees of Congress definedIn this section, the term appropriate
			 committees of Congress means—
				(1)the Committees on Armed Services and
			 Appropriations and the Select Committee on Intelligence of the Senate;
			 and
				(2)the Committees on Armed Services and
			 Appropriations and the Permanent Select Committee on Intelligence of the House
			 of Representatives.
				
